Case 1:19-cr-00030-SPW Document 66 Filed 05/14/20 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

 

 

BILLINGS DIVISION May 1 4 2020
. Ghat, u Ss Gisiict Court

UNITED STATES OF AMERICA, | CR 19-30-BLG-SPW Osta

Plaintiff,

ORDER
vs.

FRANK BRENT FLYING, SR.,

Defendant.

 

 

On April 10, 2020 an Administrative Order amending and superseding the
Administrative Order filed on March 27, 2020 was filed by Chief Judge Morris
regarding COVID-19 and the advised precautions to reduce the possibility of
exposure to the virus and slow the spread of the disease. On March 27, 2020 the
President signed into law the CARES Act, H.R. 748. Subject to the Judicial
Conference of the United States finding that “emergency conditions due to the
national emergency declared by the President” will “materially affect the
functioning of either the Federal courts generally or a particular district court of the
United States,” the Chief Judge hereby authorizes “the use of video
teleconferencing, or telephone conferencing if video teleconferencing is not

reasonably available,” for the ten types of criminal procedures enumerated in
1
Case 1:19-cr-00030-SPW Document 66 Filed 05/14/20 Page 2 of 3

Section 15002(b)(1) of the CARES Act. See also The President’s Coronavirus
Guidelines for America, CDC, 2 (2020), (recommending canceling events
involving ten or more people) https://www.whitehouse.gov/wp-
content/uploads/2020/03/03.16.20_ coronavirus-guidance_8.5x11_315PM.pdf

Therefore,

IT IS HEREBY ORDERED that the Sentencing Hearing set for Friday, May
29, 2020 at 1:30 p.m. is VACATED.

IT IS FURTHER ORDERED that the Sentencing Hearing is RESET for
Friday, June 26, 2020 at 9:30 a.m.

IT IS FURTHER ORDERED that,

l, Sentencing memoranda and supporting documents addressing all
relevant sentencing issues shall be filed on or before June 12, 2020. Absent good
cause shown, sentencing memoranda and supporting documents filed after June 12,
2020 will not be considered in addressing sentencing issues. Failure to timely file

sentencing memoranda may result in imposition of sanctions against counsel.

2. Responses to sentencing memoranda shall be filed on or before June
19, 2020.
3. Reply briefs will not be accepted for filing in sentencing matters.
Case 1:19-cr-00030-SPW Document 66 Filed 05/14/20 Page 3 of 3

4, The Court will resolve objections included in the Addendum to the
presentence report at the sentencing hearing in accordance with U.S.S.G. § 6A1.3.

5. All parties that intend to have witnesses testify at sentencing shall give
notice to this Court ten (10) days prior to the sentencing date.

The Clerk of Court is directed to notify counsel of the making of this Order.
DATED this _/¥ day of May, 2020.
ff 2 )
Lae Gow fF. LvtnFi

“SUSAN P. WATTERS
United States District Judge
